United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-4221
                      ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                              Tonias M. Overton

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                           Submitted: May 10, 2017
                             Filed: May 19, 2017
                                [Unpublished]
                                ____________

Before WOLLMAN, BOWMAN, and RILEY, Circuit Judges.
                       ____________

PER CURIAM.
       Tonias Overton directly appeals the sentence the district court1 imposed upon
revoking his supervised release. His counsel has moved for leave to withdraw and has
filed a brief questioning the reasonableness of Overton’s revocation sentence.

        After careful review of the record, we conclude the district court did not abuse
its discretion in sentencing Overton. See United States v. Miller, 557 F.3d 910, 915-
18 (8th Cir. 2009) (standard of review); see also United States v. Perkins, 526 F.3d
1107, 1110-11 (8th Cir. 2008) (this court reviews entire sentencing record, not merely
district court’s statements at hearing).

       We grant counsel’s motion for leave to withdraw and affirm the judgment of
the district court.
                      ______________________________




      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                          -2-